Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 1of13

FILED

U.S. DISTRICT COUR
EASTERN DISTRICT ARKANSAS:

IN THE UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF ARKANSAS JUN 02 2020
CENTRAL DIVISION hl _ CLERK
CHRISTOPHER HUEY, — BLAINTIFE DEP CLERK
Individually and on Behalf of This case assigned to District Judge Ws lack
All Others Similarly Situated and to Magistrate Judge____Kedarne 4 _—__—
vs. No. 4:20-cv-_\g 35-swud
TRINITY PROPERTIES, LLC DEFENDANT

ORIGINAL COMPLAINT—COLLECTIVE ACTION

COMES NOW Plaintiff Christopher Huey (“Plaintiff’), individually and on behalf of
all others similarly situated, by and through his attorneys April Rhéaume and Josh
Sanford of Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action
against Defendant Trinity Properties, LLC (“Defendant”), he states and alleges as follows:

I. PRELIMINARY STATEMENTS

1. Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §
201, et seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,
et seq. (“AMWA\), for declaratory judgment, monetary damages, liquidated damages,
prejudgment interest, and costs, including reasonable attorneys’ fees, as a result of
Defendant's failure to pay Plaintiff and all other hourly-paid employees a proper minimum
wage and lawful overtime compensation for hours in excess of forty (40) hours per week.

2. Upon information and belief, for at least three (3) years prior to the filing of
this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

and the AMWA as described, infra.

Page 1 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 2 of 13

Il. JURISDICTION AND VENUE

3. The United States District Court for the Eastern District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because
this suit raises federal questions under the FLSA.

4. Plaintiff's claim under the AMWA forms part of the same case or controversy
and arises out of the same facts as the FLSA claims. Therefore, this Court has
supplemental jurisdiction over Plaintiffs AMWA claim pursuant to 28 U.S.C. § 1367(a).

5. Defendant conducts a business in this District and a substantial part of the
events alleged herein occurred in this District.

6. The witnesses to minimum wage and overtime wage violations alleged in
this Complaint reside in this District.

7. The acts complained of herein were committed and had their principal effect
within in the Western Division of the Eastern District of Arkansas; therefore, venue is

proper within this District pursuant to 28 U.S.C. § 1391.

lll. THE PARTIES
8. Plaintiff is a citizen and resident of Pulaski County.
9. Defendant is a domestic limited liability company.

10. Defendant's registered agent for service is John Cogan Wade, at 111 Center
Street, Suite 1320, Little Rock, Arkansas 72201.
11. | Defendant maintains a website at https://trinitymultifamily.com/.
IV. FACTUAL ALLEGATIONS
12. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated herein.

Page 2 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-____
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 3 of 13

13. Defendant is an Arkansas company headquartered in Fort Smith that
operates apartment complexes throughout Arkansas and the surrounding states.

14. Defendant's annual gross volume of sales made or business done was not
less than $500,000.00 (exclusive of exercise taxes at the retail level that are separately
stated) during each of the three (3) calendar years preceding the filing of this Complaint.

15. Defendant was at all times relevant hereto Plaintiffs employer, as well as
the employer of the members of the proposed classes and is and has been engaged in
the interstate commerce as that term is defined under the FLSA and the AMWA.

16. Within the past three (3) years preceding the filing of this Complaint,
Defendant continuously employed at least four employees.

17. Plaintiff worked at Defendant's Chapel Ridge location in Jacksonville and at
the Villas on Cantrell location in Little Rock.

18. Plaintiff and similarly situated employees worked as maintenance personnel
for Defendant.

19. Defendant classified Plaintiff and similarly situated employees as non-
exempt from the overtime requirements of the FLSA and the AMWA and paid Plaintiff an
hourly wage.

20. At all material times, Plaintiff and similarly situated employees have been
entitled to the rights, protection and benefits provided under the FLSA and the AMWA.

21.  Atall relevant times herein, Defendant directly hired Plaintiff and similarly
situated employees to perform work on its behalf, paid them wages and benefits,
controlled their work schedules, duties, protocols, applications, assignments and

employment conditions, and kept at least some records regarding their employment.

Page 3 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-____
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 4 of 13

22. Defendant exercises comprehensive control over the conditions of
employment of its employees, including Plaintiffs employment.

23. Plaintiffs and similarly situated employees were employed as maintenance
personnel and were responsible for maintenance, repair and general upkeep of
Defendant's apartment complexes.

24. ‘Plaintiff and similarly situated employees were scheduled regular hours, set
by Defendant; however, Plaintiff and similarly situated employees were nearly always on
call and frequently performed repairs and maintenance outside their regularly scheduled
hours.

25. Plaintiff worked in excess of forty (40) hours per week on a regular, typical
basis while working for Defendants.

26. Defendant regularly failed to pay Plaintiff and similarly situated employees
for overtime hours worked.

27. Plaintiff and similarly situated employees were subject to a policy wherein
their lunch period was auto-deducted from their paychecks, regardless of whether they
had to work through lunch. Plaintiff and similarly situated employees worked through most
of their lunches.

28. Defendant violated the FLSA and the AMWA by not paying employees for
all hours worked.

29. Defendant does not reimburse employees for their actual expenses.

30. Defendant does not reimburse employees at the IRS standard business
mileage rate.

31. Plaintiff and similarly situated employees were required to make trips

Page 4 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 5 of 13

between locations, or to stores to pick up supplies. Plaintiffs and similarly situated
employees had to purchase maintenance supplies several times a week from retail stores
such as Home Depot and Mid-South Distributing Appliance.

32. Asa result of the automobile and other job-related expenses incurred by
Plaintiff and other similarly situated employees, the employees were deprived of minimum
wages and/or overtime premiums guaranteed to them by the FLSA and AMWA.

33. | Upon information and belief, Defendant's pay practices are uniform for all
of their locations because the policy was a centralized human resources policy
implemented uniformly from Defendant's principal office.

34. Defendant knew or showed reckless disregard for whether the way it paid
Plaintiff violated the FLSA.

V. REPRESENTATIVE ACTION ALLEGATIONS

35. Plaintiff repeats and re-alleges all the preceding paragraphs of this
Complaint as if fully set forth in this section.

36. Plaintiff brings this claim for relief for violation of the FLSA as a collective
action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons
who were, are, or will be employed by Defendant as similarly situated employees at any
time within the applicable statute of limitations period who are entitled to payment of the
following types of damages:

A. Payment for a lawful minimum wage for all hours worked and overtime
premiums for all hours worked for Defendant in excess of forty (40) hours in a workweek;

B. Liquidated damages; and

C. Attorney's fees and costs.

Page 5 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 6 of 13

37. |The relevant time period dates back three (3) years from the date on which
the Original Complaint—Collective Action was filed and continues forward through the
date of judgment pursuant to 29 U.S.C. § 255(a).

38. Plaintiff is unable to state the exact number of the potential members of the
FLSA and AMWA collective and class but believe that the group exceeds forty (40)
persons. Defendant can readily identify the members of the FLSA collective, who are a
certain portion of the current and former employees of Defendant.

39. The proposed collectives of opt-in plaintiffs in this case are preliminarily
defined as follows:

All maintenance personnel employed during the
three years preceding the filing of the Complaint.

40. The members of the proposed FLSA Collective are similarly situated in that
they share these traits:

A. They were classified by Defendant as non-exempt from the overtime
requirements of the FLSA;

B. They were paid hourly rates;

C. They recorded their time in the same manner;

D. They performed the same or similar job duties;

E. They were subject to Defendant's common policy of denying pay for all
hours worked, including overtime pay for some hours worked over forty (40) per week;
and

F. They were subject to numerous other common policies and practices as

described supra.

Page 6 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-____
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 7 of 13

41. The names and physical and mailing addresses of the probable FLSA
collective action plaintiffs are available from Defendant, and notice should be provided to
the probable FLSA collective action plaintiffs via first class mail to their last known physical
and mailing addresses as soon as possible.

42. The email addresses of many of the probable FLSA collective action
plaintiffs are available from Defendant, and notice should be provided to the FLSA
collective action plaintiffs via email to their last known email address as soon as possible.

43. The phone numbers of many of the probable FLSA collective action
plaintiffs are available from Defendant, and notice should be provided to the probable
FLSA collective action plaintiffs via text message to their last known phone number as
soon as possible.

Vi. FIRST CLAIM FOR RELIEF
(Individual Claim for Violation of FLSA)

44. Plaintiff repeats and re-alleges all the preceding paragraphs of this Original
Complaint as if fully set forth in this section.

45. 29 U.S.C. § 207 requires employers to pay employees one and one-half
(1.5) times the employee’s regular rate for all hours that the employee works in excess of
forty (40) per week.

46. Defendant classified Plaintiff as non-exempt from the overtime
requirements of the FLSA.

47. Defendant failed to pay Plaintiff overtime as required under the FLSA.

48. Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

Page 7 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-____
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 8 of 13

49. By reason of the unlawful acts alleged in this Complaint, Defendant is liable
to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and costs,
including reasonable attorney's fees as provided by the FLSA.

50. Alternatively, should the Court find that Defendant acted in good faith in
failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of
prejudgment interest at the applicable legal rate.

Vil. © SECOND CLAIM FOR RELIEF
(Collective Action Claim for Violation of FLSA)

51. ‘Plaintiff repeats and re-alleges all the preceding paragraphs of this Original
Complaint as if fully set forth in this section.

52. Plaintiff brings this collective action on behalf of all similarly situated hourly-
paid maintenance workers employed by Defendants to recover monetary damages owed
by Defendant to Plaintiff and members of the putative collectives for failure to pay for all
hours worked and failure to pay lawful overtime compensation for all the hours they
worked in excess of forty (40) each week.

53. Plaintiff brings this action on behalf of himself and all hourly-paid
maintenance workers, former and present, who were and/or are affected by Defendant’s
willful and intentional violation of the FLSA.

54. 290U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to
pay all employees a minimum wage for all hours worked up to forty (40) in one week and
to pay one and one-half times (1.5) regular wages for all hours worked over forty (40)
hours in a week, unless an employee meets certain exemption requirements of 29 U.S.C.

§ 213 and all accompanying Department of Labor regulations.

Page 8 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 9 of 13

55. In the past three years, Defendant has employed more than forty (40)
hourly-paid employees who were subject to Defendant’s pay practices such as (1) auto-
deducted lunches; (2) deliberately reducing recorded hours worked; (3) not being paid for
on-call work; (4) not being paid for mileage for trips required by Defendant; and (4) not
being paid a proper overtime premium.

56. Defendants’ conduct and practice, as described above, has been and is
willful, intentional, unreasonable, arbitrary and in bad faith.

57. By reason of the unlawful acts alleged in this Complaint, Defendant is liable
to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly situated
seek, minimum wage for all hours worked, unpaid overtime wages, liquidated damages,
and costs, including reasonable attorney's fees as provided by the FLSA.

58. Alternatively, should the Court find that Defendant acted in good faith in
failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff
and all those similarly situated are entitled to an award of prejudgment interest at the
applicable legal rate.

Vill. THIRD CLAIM FOR RELIEF
(Individual Claim for Violation of the AMWA)

59. ‘Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as
though fully incorporated in this section.

60. ‘Plaintiff asserts his claims for damages and declaratory relief pursuant to
the AMWA, Arkansas Code Annotated §§ 11-4-201, et seq.

61. At all relevant times, Defendant was Plaintiffs “employer” within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

Page 9 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-____
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 10 of 13

62. Section 211 requires employers to pay all employees a lawful minimum
wage and one and one-half (1.5) times regular wages for all hours worked over forty (40)
hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §
213 and accompanying Department of Labor regulations.

63. Defendant failed to pay Plaintiff all minimum wages and overtime wages
owed, as required under the AMWA.

64. Defendant's conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary and in bad faith.

65. By reason of the unlawful acts alleged in this Complaint, Defendant is liable
to Plaintiff for monetary damages, liquidated damages, costs, and a reasonable attorney's
fee provided by the AMWA for all violations which occurred beginning at least three (3)
years preceding the filing of the Complaint, plus periods of equitable tolling.

66. Alternatively, should the Court find that Defendant acted in good faith in
failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of
prejudgment interest at the applicable legal rate.

IX. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Christopher Huey respectfully prays
that Defendant be summoned to appear and to answer herein as follows:

A. That Defendant be required to account to Plaintiff, the collective members,
and the Court for all of the hours worked by Plaintiff and the collective members and all
monies paid to them;

B. A declaratory judgment that Defendant's practices violate the FLSA and

attendant regulations at 29 C.F.R. § 516, et seq.;

Page 10 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 11 of 13

C. A declaratory judgment that Defendant's practices violate the AMWA and
the related regulations;

D. Certification of, and proper notice to, together with an opportunity to
participate in the litigation, all qualifying current and former employees;

E. Judgment for damages for all unpaid overtime compensation under the
FLSA and attendant regulations at 29 C.F.R. § 516, et seq.;

F. Judgment for damages for all unpaid overtime compensation under the
AMWA and the related regulations;

G. Judgment for liquidated damages pursuant to the FLSA and attendant
regulations at 29 C.F.R. § 516, ef seq., in an amount equal to all unpaid overtime
compensation owed to Plaintiff and members of the collective during the applicable
statutory period;

H. Judgment for liquidated damages pursuant to the AMWA and the relating
regulations in an amount equal to all unpaid overtime compensation owed to Plaintiff and
members of the collective during the applicable statutory period;

I. An order directing Defendant to pay Plaintiff and members of the collective
pre-judgment interest, reasonable attorney's fees and all costs connected with this action;
and

J. Such other and further relief as this Court may deem just and proper.

Page 11 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Complaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 12 of 13

Respectfully submitted,

CHRISTOPHER HUEY, Individually
and on Behalf of All Others
Similarly Situated, PLAINTIFFS

SANFORD LAW FIRM, PLLC
One Financial Center

650 South Shackleford, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040

 

 

Ark. Bar No. 2015208
april@sanfordlawiirm. com

si Se
A ar No. 2001037

jiosh@sanfordlawfirm.com

Page 12 of 12
Christopher Huey, et al. v. Trinity Properties, LLC
U.S.D.C. (E.D. Ark.) No. 4:20-cv-___
Original Compiaint—Collective Action
Case 4:20-cv-00685-LPR Document1 Filed 06/02/20 Page 13 of 13

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

CHRISTOPHER HUEY, PLAINTIFF
Individually and on Behalf of
All Others Similarly Situated

VS. No. 4:20-cv-

TRINITY PROPERTIES, LLC DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

| was employed as an hourly worker for Trinity Properties, LLC, within the past
three (3) years. | understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. | consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.

CHRISTOPHER HUEY
June 2, 2020

Josh Sanford, Esq.

SANFORD LAW FIRM, PLLC

One Financial Center

650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088

Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
